department of the treasury int ernal revenue service washington d c of f i c e of c h i e f c ou n s e l date number release date cc pa apjp b02 tl-n-3344-00 uilc internal_revenue_service national_office field_service_advice memorandum for delaware-maryland assistant district_counsel cc ser dem was attn from assistant chief_counsel administrative provisions judicial practice cc pa apjp subject joint_return after filing separate_return this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend taxpayer year issues whether taxpayer who previously filed a year return claiming head_of_household filing_status may file a year return with his spouse electing joint filing_status after the taxpayer has filed a timely petition with the tax_court with respect to a notice_of_deficiency issued for year whether the commissioner is bound by erroneous advice given by a revenue_agent regarding taxpayer’s ability to elect to joint filing_status conclusions sec_6013 prevents taxpayer and his spouse from electing a joint filing_status if the revenue_agent gave taxpayer erroneous advice regarding entitlement to joint filing_status the commissioner is not bound by the erroneous advice facts for year the tax_year in issue taxpayer filed his federal_income_tax return claiming head_of_household filing_status later the commissioner issued a notice_of_deficiency to taxpayer for year determining among other things that taxpayer’s was not entitled to head_of_household status and that taxpayer’s proper filing_status was married_filing_separately taxpayer filed a timely petition with the tax_court claiming among other things that the commissioner’s adjustment to his filing_status was improper during the course of settlement negotiations taxpayer admitted that he is not entitled to head_of_household filing_status however taxpayer now contends that he and his wife should be allowed to file a joint federal_income_tax return because his proper filing_status for year is married_filing_jointly taxpayer further contends that he should be allowed to file a joint federal_income_tax return because the commissioner’s revenue_agent advised him that this would be permissible and he relied on the advice law and analysis issue sec_6013 of the internal_revenue_code provides generally that a husband and wife may make a single return jointly of income taxes however where a prior separate_return has been filed the election of joint filing_status is subject_to the requirements of sec_6013 sec_6013 provides that if an individual has filed a separate_return for a taxable_year for which a joint_return could have been made the individual and his spouse may file a joint_return even if the time prescribed for filing for such taxable_year has expired sec_6013 provides four limitations to this joint_return election one limitation under sec_6013 is that the election may not be made after there has been mailed to either spouse as to the tax_year involved a notice_of_deficiency if the spouse as to such notice files a petition with the tax_court within the time prescribed in sec_6213 another limitation under sec_6013 is that joint filing_status cannot be elected after the expiration of years from the last date prescribed by law for filing the return for the taxable_year determined without regard to any extension of time granted to either spouse the tax_court has strictly applied the limitation in sec_6013 which was explained in currie v commissioner tcmemo_1986_71 as follows under the clear language of the statute the right of each petitioner to elect to file a joint_return after having first filed separate returns was terminated after respondent mailed a notice_of_deficiency to a spouse and that spouse timely filed a petition with the tax_court with respect to the taxable_year in issue sec_6013 77_tc_867 affd on this issue 697_f2d_46 2d cir the statutory language is clear and unambiguous this court has no authority to expand the explicit terminology of the statue 68_tc_632 we must apply the law as written in 641_f2d_339 5th cir the executor of one spouse’s estate and the surviving_spouse claimed a refund based on an amended joint_return after a state court determined the parties had met the requirements for a sec_6013 is the predecessor to sec_6013 valid common-law marriage the joint_return was filed within years of the filing of the return for which tax was paid but more than years after the due_date contrary to sec_6013 however the court reasoned that because sec_6013 referred to an individual who had filed a separate_return the restrictive rule in sec_6013 applied only to taxpayers who filed as married_filing_separately under sec_1 and not to taxpayers who had filed as unmarried thus the taxpayers who had both shown an unmarried filing_status on their original returns were not barred under the predecessor of sec_6013 from electing to file a joint_return more than years after the original due_date for filing the joint_return the service announced in revrul_83_183 1983_2_cb_220 that it would not follow glaze in revrul_83_183 the service concluded that the reference to prior separate returns in sec_6013 should be viewed as a reference to the filing of any non-joint return under sec_1 head_of_household c unmarried or d married_filing_separately this view is supported by saniewiski v commissioner tcmemo_1979_337 which holds that an individual who had originally filed as unmarried is barred from filing a joint_return after that individual filed a petition with the tax_court similarly blumenthal v commissioner tcmemo_1983_737 holds that an individual who filed as a head_of_household could not later file a joint_return after filing a petition with the tax_court see also 86_tc_433 aff’d in part and rev’d in part on another issue 851_f2d_1492 d c cir in which the tax_court stated that in glaze the fifth circuit’s reading of separate_return in sec_6013 was too narrow in this case taxpayer filed a return claiming head_of_household status taxpayer cannot later obtain joint filing_status with his spouse after receiving with respect to the earlier return a notice_of_deficiency as to which taxpayer filed a timely petition with the tax_court sec_6013 specifically bars the filing of a joint_return in this situation the prohibition against filing the joint_return is applicable whether the filing_status for the earlier return was married filing separate head_of_household or unmarried revrul_83_183 1983_2_cb_220 supra issue it is well settled that the commissioner is not bound by the erroneous advice of his agents especially when the advice is contrary to statute 381_us_68 furthermore with respect the filing of a joint_return the tax_court has held that under no circumstances may a revenue_agent waive the statutory conditions under which an effective joint_return can be filed 35_tc_306 see also mazanek v commissioner tcmemo_1984_633 internal_revenue_service not bound by erroneous instructions concerning the filing of a joint_return in the instant case even if the revenue_agent gave taxpayer erroneous advice regarding entitlement to joint filing_status the commissioner is not bound by the erroneous advice therefore taxpayer and his spouse are not entitled to joint filing_status for the tax_year in issue case development hazards and other considerations there are no significant litigating hazards with respect to the issues addressed if the case is not appealable to the fifth circuit however if the case were appealable to the fifth circuit glaze would present a litigating hazard in light of the fifth circuit’s opinion in glaze that the restrictive rule_of sec_6013 applies only to taxpayers who filed as married_filing_separately under sec_1 please call willie e armstrong jr at if you have any further questions curtis g wilson by michael l gompertz assistant to branch chief branch
